UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4659


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODOLFO SEGURA-VIRGEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cr-00149-REP-1)


Submitted: March 31, 2020                                         Decided: April 2, 2020


Before KEENAN, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Joseph S. Camden,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant. G. Zachary Terwilliger, United States Attorney,
Alexandria, Virginia, S. David Schiller, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodolfo Segura-Virgen pleaded guilty to illegal reentry, in violation of 8 U.S.C.

§ 1326(a) (2018). On appeal, Segura contends that the district court erred in denying his

pretrial motion to dismiss the indictment, in which he argued that the underlying removal

order was void or, in the alternative, subject to collateral attack under 8 U.S.C. § 1326(d)

(2018), because he was not convicted of an aggravated felony. We have reviewed the

record, the parties’ briefs, and the district court’s thorough memorandum opinion, and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Segura-Virgen, No. 3:18-cr-00149-REP-1 (E.D. Va. May 16, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2